   Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                             Document
The document below is hereby signed.      Page 1 of 40

Signed: November 8, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    JEANNIE QUINTEROS,                  )       Case No. 19-00195
                                        )       (Chapter 13)
                           Debtor.      )       Not for publication in
                                        )       West’s Bankruptcy Reporter.

                         MEMORANDUM DECISION AND ORDER
                     DENYING MOTION TO STAY PENDING APPEAL

          The debtor has filed a Motion to Stay Court’s October 2,

    2019 Order Pending Appeal and for an Immediate Administrative

    Stay (“Motion for Stay”) (Dkt. No. 99).          The Motion to Stay seeks

    a stay of the order granting relief from the automatic stay to

    permit Capital Ventures International, LLC (“Capital Ventures”)

    to proceed with a pending foreclosure action pursuant to a

    Mortgage against the real property located at 1596 Salerno

    Circle, Weston FL (the “Property”).          I will deny the Motion for

    Stay for the following reasons.

                                            I

                                      SUMMARY

          The facts clearly warranted this court’s conclusion that

    cause exists to lift the automatic stay to permit enforcement of
Case 19-00195-SMT   Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                              Document Page 2 of 40


 the Mortgage against the Property by whoever is entitled to

 enforce the Mortgage.        The debtor questions whether Capital

 Ventures is the entity entitled to enforce the Mortgage.

 However, the proceeding on the motion for relief from the

 automatic stay was not a plenary proceeding to determine that

 question, and only a summary proceeding.            The evidence in the

 summary proceeding adequately established that Capital Ventures

 has a colorable claim that it is the entity entitled to pursue

 enforcement of the Note and Mortgage, such that it has standing

 to seek relief from the automatic stay to pursue in a state court

 foreclosure proceeding a determination of its right to seek to

 enforce the Note and Mortgage.          Once Capital Ventures established

 such standing, the evidence clearly required a conclusion that

 relief from the automatic stay was appropriate under both 11

 U.S.C. § 362(d)(1) (for cause based on there being no bankruptcy

 purpose served by keeping the automatic stay in place) and 11

 U.S.C. § 362(d)(2) (based on there being no equity in the

 Property and the Property not being necessary for an effective

 reorganization).     Whatever defenses the debtor’s co-owner may

 have (and that the debtor does not have) against the foreclosure

 action are irrelevant to whether relief from the automatic stay

 regarding pursuing the claim against the debtor and against the

 debtor’s interest in the Property was appropriate.              Finally, I

 properly rejected as frivolous the debtor’s contention that


                                         2
Case 19-00195-SMT    Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                               Document Page 3 of 40


 Capital Ventures’ failure to file a proof of claim bars it from

 pursuing relief from the automatic stay.             There is thus no

 probability of success on appeal.            The appeal is plainly

 frivolous and intended to delay Capital Ventures in pursuing its

 asserted right to foreclose.

      The other factors regarding a motion for a stay pending

 appeal weigh in favor of Capital Ventures.             The debtor is not

 being irreparably harmed when the Property has no equity and when

 the debtor can raise in the state court foreclosure action any

 defenses against foreclosure.          Based on the greater value of

 money received now instead of later, a stay of this court’s order

 would harm Capital Ventures because there is no equity in the

 Property from which interest accruals on the secured debt could

 be paid.   Finally, based on comity and respect for state law with

 respect to the pending foreclosure action in state court, and the

 absence of any bankruptcy purpose to be served by keeping the

 foreclosure action stayed, the public interest weighs in favor of

 denying the Motion for Stay.

                                         II

                                       FACTS

            A.      The Note and the Assignments of the Mortgage

      The debtor primarily lives in Washington D.C., but travels

 periodically to Florida, and asserts in her Motion to Stay that




                                          3
Case 19-00195-SMT   Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                              Document Page 4 of 40


 the Property is her homestead.1         The Property was the subject of

 a Note executed by the debtor’s ex-husband, Ronnie Quinteros

 (“Ronnie”), on November 2, 2006, and secured by the Mortgage on

 the Property executed by both the debtor and Ronnie.               The debtor

 and Ronnie were divorced in 2009.           The parties entered into a

 Marriage Settlement Agreement that provided that Ronnie would

 quitclaim the Property to the debtor within 10 days of the final

 dissolution of the marriage.         Ronnie never quitclaimed the

 Property to the debtor.        Despite Ronnie’s obligation to quitclaim

 the Property to her, the debtor asserts in her Motion to Stay

 that she is a one-half owner of the Property instead of the sole

 owner.

      As the debtor notes (Motion to Stay at 5-6, citing Carpenter

 v. Longan, 16 Wall. 271, 83 U.S. 271 (1872)), an assignment of a

 note carries the mortgage with it.           See Northup v. Reese, 67 So.

 136, 137 (1914).     As long as Capital Ventures is the assignee of

 the Note, it matters not whether the Mortgage was assigned to it.

 However, the debtor pointed to the assignments of the Mortgage in

 questioning whether Capital Ventures is the holder of the Note.

 Nothing in the assignments raises any doubt regarding Capital

      1
         On her Schedule C filed as part of her amended schedules
 filed in the bankruptcy case, the debtor did not claim the
 Property to be exempt under 11 U.S.C. § 522 as a homestead or
 otherwise. Whether the Property is exempt as a homestead is
 irrelevant to the motion for relief from the automatic stay:
 under 11 U.S.C. § 522(c)(2), an unavoidable lien remains
 enforceable against exempt property.

                                         4
Case 19-00195-SMT   Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                              Document Page 5 of 40


 Ventures being the assignee of the Note or regarding its right to

 seek to enforce the Note.         The Mortgage underwent four

 assignments, with the recorded assignments establishing that

 Capital Ventures is the current assignee of the Mortgage

 reflected in the land records applicable to the Propery:

            Assignment 1:       This first Assignment of Mortgage was

      executed on June 24, 2011, wherein Mortgage Electronic

      Systems, Inc. (“MERS”), as nominee for CitiMortgage, Inc.,

      its successors and assigns, assigned the Mortgage to Castle

      Peak 2010-1 Loan Trust, whose address was c/o Acqura Loan

      Services.     This first Assignment of Mortgage was recorded on

      July 12, 2011.

            Assignment 2:       This second Assignment of Mortgage was

      executed on August 10, 2011, wherein Castle Peak 2010-1 Loan

      Trust (“Castle Peak”), whose address was care of Acura Loan

      Services, assigned the Mortgage to U.S. Bank, National

      Association, as Trustee of Castle Peak 2010-1 Loan Trust.

      This Assignment of Mortgage was not recorded, and it is

      readily inferred that U.S. Bank elected to treat this second

      Assignment of Mortgage as no longer effective, and did not

      seek to claim rights under the Note once the next Assignment

      of Mortgage was executed.

            Assignment 3:       This third Assignment of Mortgage was

      executed on June 26, 2013, wherein Castle Peak assigned the

                                         5
Case 19-00195-SMT   Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20    Desc Main
                              Document Page 6 of 40


      Mortgage to National Home Investors, LLC (“National Home

      Investors”).     This Assignment of Mortgage was recorded on

      August 14, 2013.

             Assignment 4:      This fourth Assignment of Mortgage was

      executed on November 13, 2014, wherein National Home

      Investors assigned the Mortgage to Capital Ventures.                 This

      Assignment of Mortgage was recorded on January 27, 2015.

 The Note itself was endorsed in blank by CitiMortgage.               An

 Allonge executed by Castle Peak attached to the Note, provided

 with an Affidavit of Lost Note filed in the state court

 foreclosure proceeding brought by Capital Ventures, reflects that

 the Note was to be paid to the order of National Home Investors,

 and another Allonge, executed by National Home Investors, makes

 the Note payable to Capital Ventures.

      B.     The Note Became a Lost Note

      Nicolas Lampariello testified at a hearing held on September

 26, 2019, regarding Capital Ventures’ motion for relief from the

 automatic stay that Capital Ventures entered into a Mortgage

 Assets Purchase with National Home Investors on November 6, 2014,

 whereby Capital Ventures purchased several nonperforming loans,

 including the loan to the debtor.           National Home Investors

 represented to Capital Ventures that National Home Investors had

 the Note.    However, prior to completion of the purchase, National

 Home Investors represented to Capital Ventures that it had lost

                                         6
Case 19-00195-SMT   Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                              Document Page 7 of 40


 the Note.   National Home Investors explained that in the midst of

 a foreclosure action National Home Investors was pursuing against

 the debtor, the Note was lost by its attorney, Kahane &

 Associates, P.A., which had held the Note as coverage counsel

 since May 9, 2011 (which was shortly before the first assignment

 of the Mortgage).     An employee of Kahane & Associates, P.A., the

 last possessor of the Note when it was lost, executed an

 Affidavit of Lost Note on October 6, 2014, reciting that the Note

 was delivered to Kahane & Associates, P.A. by Acqura Loan

 Services on May 9, 2011.        (Recall that in the assignment of the

 Mortgage to it, Castle Peak was listed as having an address c/o

 Acqura Loan Services.)        The Affidavit of Lost Note then recites

 that the Note had then been lost sometime prior to October 6,

 2014.

      The debtor asserts in her Motion for Stay that the court

 abused its discretion in permitting Lampariello to testify as to

 National Home Investors’ representation of the contents of the

 Affidavit of Lost Note because such testimony is inadmissable

 hearsay.    That argument is readily rejected:

      •      The debtor never raised an objection to the testimony

             at the hearing.       Indeed, the Affidavit of Lost Note is

             part of the debtor’s own exhibits received into

             evidence.

      •      In any event, Lampariello’s testimony regarding the

                                         7
Case 19-00195-SMT    Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                               Document Page 8 of 40


            representations made by National Home Investors was

            superfluous because, as is discussed further below, a

            Settlement Agreement and Release and a Loan

            Modification Agreement, which are binding on the

            debtor, set forth sufficient evidence that Capital

            Ventures is the party entitled to enforce the Note and

            is prima facie evidence that Capital Ventures has

            standing.2

      •     Even if the debtor had objected to receipt of the

            affidavit into evidence, the affidavit was admissible

            to show that Capital Ventures would be able to file the

            Affidavit of Lost Note in the state court foreclosure

            action as a required predicate under Florida law (if

            the Settlement Agreement and Release and Loan

            Modification Agreement did not exist) to proceeding

            with a foreclosure action.

      C.    Foreclosure Actions Against the Property

      In 2008, CitiMortgage brought a foreclosure action against

 the Property.      The case was voluntarily dismissed on October 16,

 2009, for lack of prosecution, due to CitiMortgage’s failure to

 serve the debtor.


      2
         Upon Capital Ventures meeting this burden, the burden
 shifted to the debtor under 11 U.S.C. § 362(g)(2) to show that
 Capital Ventures did not have standing. As will be discussed
 below, the debtor did not put forth any evidence to meet that
 burden.

                                          8
Case 19-00195-SMT   Doc 128    Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                              Document Page 9 of 40


      U.S. Bank filed a complaint for foreclosure against the

 Property in state court in 2011.            National Home Investors, to

 whom the Mortgage was assigned on June 26, 2013, was substituted

 in place of U.S. Bank as the plaintiff.            On October 28, 2014,

 with the Note having been lost, National Home Investors filed a

 motion to amend the complaint to add a claim of lost note.                 The

 state court initially denied National Home Investors’ motion to

 amend the complaint on October 30, 2014.            National Home Investors

 filed a motion to reconsider, and the state court granted the

 motion on November 5, 2014.

      National Home Investors was represented by Kahane &

 Associates, P.A.     Lampariello, who is a lawyer specializing in

 personal injury and real estate and is the sole managing member

 of Capital Ventures, was substituted as counsel in place of

 Kahane & Associates, P.A. to represent National Home Investors on

 December 4, 2014.

      The debtor alleged that the foreclosure action was dismissed

 with prejudice.    However, there is no evidence to support that.

 The case was dismissed upon the debtor’s executing a

 Loan Modification Agreement and a Settlement Agreement and

 Release with Capital Ventures, documents that called for the

 dismissal of the foreclosure action but preserved Capital

 Ventures’ rights under the Note as modified by the Loan

 Modification Agreement.


                                         9
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 10 of 40


      Lampariello negotiated the Settlement Agreement and Release

 and the Loan Modification Agreement with the debtor’s counsel who

 was representing her in the state court action.           The debtor

 executed the Settlement Agreement and Release on January 12,

 2015.   Under the Settlement Agreement and Release, the debtor

 acknowledges Capital Ventures as the holder of the Note, and

 agreed to the Loan Modification Agreement in exchange for Capital

 Ventures’ dismissal of the 2011 foreclosure action.           Upon

 execution of the Settlement Agreement and Release, the 2011

 foreclosure action was dismissed.

      The Loan Modification Agreement, called for by the

 Settlement Agreement and Release, was executed by the debtor on

 January 17, 2015.     For the following reasons, more than $400,000

 is owed under the Note as modified by the Loan Modification

 Agreement (and more than $400,000 would be owed under the Note if

 the Loan Modification Agreement is treated as ineffective).              The

 debtor does not dispute that fact.

      Under the Loan Modification Agreement, the annual interest

 rate was adjusted from a 6.375% adjustable rate to a 5.25% fixed

 rate, and the arrearage amount of $72,461.85 was added to the

 unpaid principal balance of the Note.         However, in return for the

 debtor’s making a payment of $6,548.38 by January 15, 2015, the

 unpaid principal balance was reduced to $327,988 as of February

 1, 2015 (the amount owed disregarding the $72,461.85 arrearage

                                      10
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 11 of 40


 amount).   As of February 1, 2015, the debtor was required to make

 payments of $2,141.14 per month (consisting of a payment of

 $1,811.16 for principal and interest and a payment of $329.98 for

 a monthly escrow impound for property taxes), with the final

 payment due in 30 years on January 1, 2045.          That $6,548.38

 payment required to be made by January 15, 2015, included an

 initial monthly payment of $1,811.16, an escrow installment

 payment of $329.98, and a payment of 2013 taxes of $4,407.24.

 The debtor made the payment of $6,548.38.          As the debtor

 concedes, the debtor then made no subsequent payments on the

 Note.   By reason of interest accruals since February 2015 (and

 not taking into account late charges and fees), it is obvious

 that well in excess of $400,000 is owed on the Note based on the

 modified terms.    If the Loan Modification Agreement was

 ineffective, the Note obligation would be based on the Note’s

 original terms, with the $72,461.85 arrearage amount no longer

 eliminated from the balance owed on the Note.          Accordingly, more

 than $400,000 is owed on the Note, whether under the terms of the

 Loan Modification Agreement or under the original terms of the

 Note.

      Using the modified terms of the Note, Capital Ventures

 calculates that $460,665.89 is owed under the Note and Mortgage

 as of September 30, 2019.      The debtor contends that the Loan

 Modification Agreement was procured by fraud, but does not


                                      11
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 12 of 40


 contest that far in excess of $400,000 is owed on the Note even

 if the Loan Modification Agreement is not effective and Capital

 Ventures is not the entity entitled to enforce the Note and

 Mortgage.     The Property is worth well less than $400,000, and

 there is no equity in the Property.

      In 2016, Capital Ventures filed a foreclosure action

 regarding the Property in a Florida state court.           That action did

 not go forward when the debtor informed the state court on the

 day of trial that she had filed for bankruptcy.

      E.      The Bankruptcy Case

      The debtor filed a voluntary petition commencing this case,

 under Chapter 13 of the Bankruptcy Code, on March 27, 2019.              The

 debtor valued the property on her schedules at $379,573.00.              The

 debtor filed an amended Chapter 13 Plan (the “Plan”) on July 17,

 2017.     The debtor indicated under Section 4.B.vii. of the Plan

 that the liens on the Property would be paid outside of the Plan.

      Capital Ventures did not file a proof of claim.            Lampariello

 prepared a claim and gave the claim to his staff to mail out for

 filing.     However, it was not mailed out.

      Capital Ventures filed its Motion for Relief From Automatic

 Stay and Co-Debtor Stay as to Real Property at 1596 Salerno

 Circle, Weston, FL 33327 (“Motion of Relief From Stay”) (Dkt. No.

 54) on July 19, 2019.      Capital Ventures asserted that as of May

 7, 2019, the total debt owed under the Note was $454,570.45, with


                                      12
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 13 of 40


 $327,611.79 owed on principal alone.         The debtor’s proposed Plan

 had left the rights of holders of liens against the Property

 unaltered.    As cause under 11 U.S.C. § 362(d)(1) for relief from

 the automatic stay, Capital Ventures asserted that, in violation

 of Capital Ventures’ rights under the Note, the debtor had not

 made payments on the Note after the commencement of the case.               It

 further asserted that cause for stay relief existed under

 § 362(d)(2) because there was no equity in the Property and the

 Property was not necessary for an effective reorganization.

      The debtor filed an Opposition to Motion for Relief from

 Automatic Stay and Co-debtor Stay as to Real Property at 1596

 Salerno Circle, Weston, FL 33327 (Dkt. No. 63).           Additionally,

 the debtor filed a Motion to Strike Alleged Secured Creditor

 Capital Ventures International, Inc’s Motion for Relief as to

 Real Property at 1596 Salermo [sic] Circle, Weston, FL 33327

 (Dkt. No. 74) (“Motion to Strike”), wherein the debtor asserted

 that Capital Ventures was not permitted to participate in the

 bankruptcy case, and thereby obtain relief from the automatic

 stay, because Capital Ventures had failed to timely file a proof

 of claim.    Capital Ventures did not file an opposition to the

 Motion to Strike, but raised an objection at the hearing.             The

 court permitted the objection out of time, pursuant to Fed. R.

 Bankr. P. 9006(b), finding there had been no prejudice to the

 debtor.   (In any event, the Motion to Strike was without merit

                                      13
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 14 of 40


 for reasons discussed later.)

      A hearing was held on September 26, 2019, and concluded on

 October 1, 2019.     At the September 26, 2019, hearing, Capital

 Ventures showed that the Property was worth somewhere between

 $312,490.00 and $379,573.00.       Moreover, the debtor admitted at

 the October 1, 2019, hearing that the debtor only paid the

 initial $6,548.38 pursuant to the Loan Modification Agreement,

 but had made no further payments on the Note to either Capital

 Ventures, or any other party.

      The debtor tried to introduce William Paatalo as an expert

 witness as to whether Capital Ventures held the Note.            The court

 found that the issue was a legal question, to which Paatalo could

 not testify as an expert, but allowed Paatalo to testify as to

 the facts he had gathered to determine whether Capital Ventures

 held the Note.     Paatalo relied on documents that the court

 received into evidence.      In discussing those documents, his

 testimony wandered into his personal perceptions regarding the

 effects of those documents, perceptions that were mostly

 inadmissible speculation and impermissible opinion testimony, and

 that failed to cast any doubt on whether Capital Ventures is the

 holder of the Note.     The documents upon which Paatalo relied do

 not establish that Capital Ventures is not entitled to enforce

 the Note and the Mortgage.

      Paatalo testified that the only date on the Affidavit of


                                      14
Case 19-00195-SMT    Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                            Document Page 15 of 40


 Lost Note reflecting possession of the Note was May 9, 2011, and

 he treated that date as the date the Note was lost, because

 generally a lost note affidavit will give a date of when the note

 was last seen.      Based on that deduction, he thought the Note was

 lost before any of the assignments of the Mortgage took place,

 meaning, he thought that all the Assignments were invalid,

 because no assignee was a possessor of the Note to assign it.

 However, Paatalo admitted that the Note could have been lost

 sometime after May 9, 2011, and before execution of the Affidavit

 of Lost Note on October 6, 2014.

      Paatalo also testified that there was no evidence of

 reestablishment of the Note.        However, reestablishment is what

 National Home Investors and Capital Ventures sought to achieve

 via their pleadings in their respective foreclosure actions.

      Paatalo also pointed out that the assignments were only

 transfers of the Mortgage, not the Note, and there is no

 custodial history of the Note since origination.            Paatalo

 concluded that ownership of the Note starts and ends with

 CitiMortgage.      However, a note endorsed in blank (as this Note

 was endorsed by CitiMortgage) suffices to make the entity in

 possession of the note entitled to holder status to enforce the

 note.

      Paatalo further testified that the Note only had an open

 endorsement by CitiMortgage, and the allonges provided with the

                                       15
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 16 of 40


 Affidavit of Lost Note Affidavit were not part of the Note.              If

 Paatalo’s view were correct, the Note would still be a note

 endorsed in blank for which the possessor would have holder

 status.

        Moreover, Paatalo testified, the allonges do not match the

 assignments of the Mortgage: there was an unrecorded assignment

 to U.S. Bank as trustee, but no assignment from U.S. Bank to

 anyone.    As noted previously, however, it is readily inferred

 from the lack of recordation of the assignment to U.S. Bank that

 U.S. Bank elected not to be treated any longer as having any

 rights to enforce the Note and the Mortgage.

        Paatalo further testified that there are no documents to

 show the assignments of the Mortgage were executed by individuals

 who were authorized to act on behalf of the purported assignors.

 However, the debtor presented no evidence to show that the

 individuals who executed the assignments, and purported to act

 with authority, were not authorized to execute the assignments.

        Finally, Paatalo testified that no evidence showed that

 Acqura Loan Services had the Note to give to Kahane & Associates,

 P.A..    However, the Affidavit of Lost Note clearly shows that

 Acqura Loan Services delivered the Note to Kahane & Associates,

 P.A.    How Acqura Loan Services came into possession of the Note

 would not negate that it had the Note to deliver.           (Moreover,

 recall that in the assignment of the Mortgage to it, Castle Peak


                                      16
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 17 of 40


 was listed as having an address c/o Acqura Loan Services.             This

 suggests that Acqura Loan Services had a relationship with Castle

 Peak that would explain how it came into possesssion of the Note

 in order to be able to deliver it to Kahane & Associates, P.A.)

      There was no clear error (the standard on appeal of review

 of factual findings) in my finding that the documents received

 into evidence did not show that the Note had not been delivered

 to Kahane & Associates, P.A.       The debtor remains free in Capital

 Ventures’ foreclosure action to rely on Paatalo’s testimony

 regarding the inferences that he thought could be drawn from the

 documents, however silly that testimony was.

      The court entered an oral decision on the record.            The court

 denied the Motion to Strike and rejected the argument that a

 secured creditor must first file a proof of claim to seek relief

 from the automatic stay.      The court found that the debtor relied

 on the 14th edition of Collier on Bankruptcy, and the court could

 find no similar discussion in the current 16th edition of Collier

 on Bankruptcy.     The court further relied on In re Tarnow, 749

 F.2d 464, 465 (7th Cir. 1984), in which Judge Posner wrote that a

 creditor is not required to file a proof of claim in order to

 look to its lien to satisfy its claim.         The court emphasized that

 creditors are required to file a proof of claim under the Federal

 Rules of Bankruptcy Procedure, including Rule 3002, to

 participate in receiving distributions under a plan, but Rule


                                      17
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 18 of 40


 3002 further recognizes that, consistent with 11 U.S.C. § 506(d),

 failure of a creditor to file a proof of claim does not void a

 lien on the debtor’s property securing the creditor’s claim.

      The court granted the Motion for Relief from Stay, finding

 cause had been met under 11 U.S.C. § 362(d).          In response to the

 debtor’s challenge to standing, the court held that the

 Settlement Agreement and Release clearly gave Capital Ventures

 the right to enforce the Note.       The court addressed the debtor’s

 contention that she had been fraudulently induced to sign the

 Settlement Agreement and Release by finding that there was no

 evidence of fraud.     The debtor was represented by counsel when

 she executed the Settlement Agreement and Release, and prior to

 the execution fo the Settlement Agreement and Release, National

 Home Investors had already notified the debtor that the Note had

 been lost, having filed its motion to amend its complaint in its

 foreclosure action to add a claim of lost note.           The issue of

 whether the Affidavit of Lost Note provided Capital Ventures with

 the right to enforce the Note was an issue for the state court to

 decide, and Capital Ventures had established standing for the

 purposes of pursuing its motion for relief from the automatic

 stay.

                                     III

                                 DISCUSSION

      A party seeking a stay pending appeal must show (1) the


                                      18
Case 19-00195-SMT    Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                            Document Page 19 of 40


 likelihood that it will succeed on the merits of its appeal; (2)

 the likelihood it will be irreparably harmed absent a stay; (3)

 the prospect that others will be harmed if a stay is granted; and

 (4) granting the stay is in the public interest.            S.E.C. v.

 Bilzerian, 641 F. Supp. 2d 16, 19 (D.D.C. 2009).

      A.    The Debtor has Not Shown a Likelihood of Success on the
            Merits of his Appeal.

            1.      The Debtor Has Not Shown a Reason to Keep the
                    Automatic Stay in Place.

      Under 11 U.S.C. § 362(d), the court may lift the automatic

 stay:

           (1) for cause, including the lack of adequate
      protection of an interest in property of such party in
      interest;

           (2) with respect to a stay of an act against
      property under subsection (a) of this section, if—

                 (A) the debtor does not have an equity in such
            property; and

                 (B) such property is          not   necessary    to    an
            effective reorganization.

 Whether under § 362(d)(1) or § 362(d)(2), cause existed to lift

 the automatic stay.

      There is no equity in the property, and the debtor is not

 making any payments toward the debt.          The debtor valued the

 property at $379,357.00 on her schedules.           The Broward County

 Florida Appraiser valued the property as having a market value of

 $312,490 (exclusive of costs of disposition).           The Note has a

 face value of $328,000, and the Loan Modification Agreement set

                                       19
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 20 of 40


 the value of the Note at $327,988.        With the debtor admitting to

 not making any payments beyond the $6,548.38 payment in January

 2014, it is clear that the debt under the Note with interest and

 any fees is far in excess of the value of the property, even if

 the court found the value of the property to be the higher value

 of $379,357.00, as asserted by the debtor.          The debtor did not

 provide any evidence whatsoever to show that the debt owed on the

 Note was less than the value of the Property.

      Under § 362(d)(2), there is no equity in the property, as

 already shown, and the debtor has not shown that the Property is

 necessary for an effective reorganization, an issue on which she

 bore the burden of proof under 11 U.S.C. § 362(g)(2).            The Plan

 provides that the Mortgage on the Property will be dealt with

 outside of the Plan, and, therefore, the Property is not

 necessary for an effective reorganization.

      Relief from the automatic stay is also appropriate under

 § 362(d)(1).   “The automatic stay is a temporary stay pending a

 determination of whether there is cause to lift the stay, and

 such cause includes there being, as here, no reason under the

 Bankruptcy Code to keep the automatic stay in place.”            In re

 Horton, 595 B.R. 1, 2 (Bankr. D.D.C. 2019).          The debtor has not

 articulated any reason under the Bankruptcy Code to keep the

 automatic stay in place.      The debtor’s Plan provides that the

 liens on the Property will be dealt with outside of the Plan


                                      20
Case 19-00195-SMT    Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                            Document Page 21 of 40


 (meaning that payments under the Plan will not be devoted to

 paying liens), and does not alter the rights of the creditors

 holding such liens.      Although a debtor may use a Chapter 13 plan

 to cure arrears on a mortgage debt, the debtor’s Plan does not

 propose such a treatment and the debtor does not suggest that she

 would be financially able to cure the Note arrears under a plan.

 Finally, there is no equity that could be realized for the

 benefit of the bankruptcy estate.

      Accordingly, there is no bankruptcy reason to keep the

 automatic stay in place as to the liens on the Property.

 Congress did not intend that a Chapter 13 case be an indefinite

 purgatory preventing enforcement of a lien claim on property that

 has no equity when a debtor’s plan fails to accord a treatment of

 that claim and specifies that the claim will be dealt with

 outside of the plan.

      Moreover, as will be addressed below, concepts of comity and

 respect for state law warrant having the parties resolve Capital

 Ventures’ rights regarding the Note in the pending state court

 foreclosure action in Florida.

            2.      The Debtor has Not Shown that Capital Ventures
                    Does Not Have Standing.

      The debtor challenges both the constitutional and statutory

 standing of Capital Ventures.        However, the debtor is confusing

 Capital Ventures’ standing to seek relief from the automatic

 stay, with Capital Ventures’ standing in a foreclosure action.

                                       21
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 22 of 40


 They are not the same.      For the following reasons, Capital

 Ventures does have standing to bring this motion for relief from

 stay.

      Constitutional Standing

      The Supreme Court explained in Lujan v. Defenders of

 Wildlife, 504 U.S. 555, 560-61 (1992), that for constitutional

 standing, a party must have (1) an injury in fact, (2) the injury

 must be fairly traceable to the defendant’s actions, and (3) the

 injury must likely be redressed by a favorable decision.

      To pass the standing hurdle of litigation, Capital Ventures

 must allege an injury in fact.       Capital Ventures has alleged an

 injury in fact.    Capital Ventures alleges that it is entitled to

 enforce the Note, that the debtor is not paying her obligations

 under the Note to Capital Ventures, and because of the automatic

 stay, Capital Ventures is unable to pursue its legal remedies,

 i.e., foreclosing on the Property.        That is sufficient to

 establish injury in fact for constitutional standing to pursue a

 motion for relief from the automatic stay.

      The debtor asserts that Capital Ventures cannot show an

 injury in fact because Capital Ventures does not hold the Note;

 therefore, Capital Ventures could not be harmed, because it has

 no legal right to foreclose on the property, or collect on the

 Note.   However, Capital Ventures possesses a Settlement Agreement

 and Release, executed by, and therefore binding on, the debtor,


                                      22
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 23 of 40


 wherein the debtor acknowledges Capital Ventures as the party

 entitled to enforce the Note.       The debtor’s defense, or

 counterclaim, that the Settlement Agreement and Release was

 obtained by fraud, does not, at this stage of the proceeding,

 divest Capital Ventures of its alleged right to enforce the Note.

      The injury is fairly traceable to the debtor’s actions.              The

 debtor is not paying Capital Ventures under the Note, and her

 filing of this bankruptcy case has imposed the automatic stay on

 Capital Ventures.     Moreover, relief from the automatic stay is

 likely to redress that injury, because it will permit Capital

 Ventures to pursue its legal remedies to collect on the debt it

 alleges it is owed.     Capital Ventures has constitutional

 standing.

      Real Party in Interest

      The debtor further challenges whether Capital Ventures is

 the real party in interest.       Under 11 U.S.C. § 326(d), any “party

 in interest” may seek the lifting of the automatic stay.              As I

 explained in Horton, 595 B.R. at 4, regarding the right of

 Wilmington Savings to stay relief in that case:

      Although some cases like Roslyn Sav. Bank v. Comcoach
      Corp. (In re Comcoach Corp.), 698 F.2d 571 (2d Cir.
      1983), “have unduly limited the availability of stay
      relief, the better approach is to recognize that any
      party affected by the stay should be entitled to move for
      relief.” 3 Collier on Bankruptcy ¶ 362.07[2] at 362-106
      (16th   ed.  rev.   June   2016)   (footnotes   omitted).
      Wilmington Savings asserts a right to foreclose against
      the debtor's real property, and the automatic stay
      currently bars it from pursuing that asserted right.

                                      23
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 24 of 40


      Because the automatic stay bars it from pursuing that
      asserted right, it is a party in interest without the
      necessity of its proving that it holds or owns the note
      at issue.

           The debtor disputes Wilmington Savings’ right under
      nonbankruptcy law to foreclose. Even if, as suggested by
      the misguided discussion in Comcoach, only the debtor or
      a creditor can be a “party in interest,” the disputed
      nature of Wilmington Savings’ claim that it has right
      under nonbankruptcy law to pursue a foreclosure action
      does not deprive Wilmington Savings of “party in
      interest” status. Under 11 U.S.C. § 101(5), the term
      “claim” includes a right to payment or right to an
      equitable remedy even if that right is disputed.
      Wilmington Savings is the holder of its claim of a right
      to foreclose, and thus a creditor as defined in 11 U.S.C.
      § 101(10). See In re Smith, 522 F. App'x 760, 765-66
      (11th Cir. 2013) (holding that an entity had statutory
      standing because it alleged that it had a secured claim
      to payment, such that it was a creditor, as defined by
      the Bankruptcy Code).

      Similarly, Capital Ventures is a party in interest because

 it claims it has a right to foreclose on the Property.            The fact

 that the debtor disputes whether Capital Ventures has that right

 does not divest Capital Ventures of its status as a party in

 interest.   The court is not required, for purposes of lifting the

 automatic stay, to determine whether Capital Ventures in fact has

 an interest in the Property or a right to foreclose on the

 debtor’s real property.      The court needs to determine only

 whether Capital Ventures has made a colorable claim to the

 Property.   Grella v. Salem Five Cent Sav. Bank, 42 F.3d 26, 32

 (1st Cir. 1994); Matter of Vitreous Steel Products Co., 911 F.2d

 1223, 1234 (7th Cir. 1990); Veal v. American Home Mortgage Serv.

 Inc. (In re Veal), 450 B.R. 897, 914-15 (9th Cir. BAP 2011); BHI

                                      24
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 25 of 40


 Int’l, Inc., 2012 WL 2501034, at *1 (Bankr. D.D.C. June 28,

 2012); In re Aniel, 427 B.R. 811, 816 (Bankr. N.D. Cal. 2010).

 This is because a hearing on a motion to lift the automatic stay

 is meant to be a summary proceeding and not a plenary proceeding

 with “binding adjudication on issues of title, the effectiveness

 of liens, or the validity of the debtor’s counterclaims.”             BHI

 Int’l, Inc., 2012 WL 2501034, at *1.

      The court in Grella 42 F.3d at 32, explained why a hearing

 on a motion to lift the automatic stay is a summary, not a

 plenary, proceeding.     The statute generally limits the

 determination to only three things; (1) whether there is adequate

 protection, (2) whether there is equity in the property, and (3)

 the necessity of the property for an effective reorganization;

 thereby showing the intent of Congress that the bankruptcy

 court’s consideration be limited to these matters.           Moreover, the

 hearing on a motion to lift the automatic stay is meant to be

 quick.   Under § 362(e), a preliminary hearing must be held in 30

 days, and a final hearing must be held within 60 days, or the

 stay is automatically lifted, unless the court extends the time.

 Additionally, a motion for relief from stay is made by motion,

 not by a separate adversary proceeding, and accordingly, should

 not carry the same weight as a plenary proceeding.           If a relief

 from stay proceeding were plenary, then the proceeding would have

 res judicata effect.     This would mean that the movant would be


                                      25
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 26 of 40


 required to raise any and all claims and allegations against the

 debtor, and the debtor would be required to raise any and all

 defenses and counterclaims against the movant, or be forever

 barred from raising such claims and defenses in future

 proceedings.

       In short, the movant is required merely to present a

 “colorable claim to property of the estate.”          Grella, 42 F.3d at

 33.   “If a court finds that likelihood to exist, this is not a

 determination of the validity of those claims, but merely a grant

 of permission from the court allowing the creditor to litigate

 its substantive claims elsewhere without violating the automatic

 stay.”   Id. at 33-34.     Capital Ventures has presented a colorable

 claim to the right to foreclose on the property.

       Capital Ventures has met its prima facie burden by

 presenting the Settlement Agreement and Release, wherein the

 debtor acknowledged that Capital Ventures was the party entitled

 to enforce the Note.     The debtor challenges that the Settlement

 Agreement and Release was obtained by fraud.          Even if true, the

 debtor is currently bound by the Settlement Agreement and

 Release, until it is found that the Settlement Agreement and

 Release was in fact induced by fraud.         As already discussed

 above, a hearing on a motion for relief from the automatic stay

 is a summary hearing, and therefore, it is inappropriate for the

 court to decide whether the Settlement Agreement and Release was


                                      26
Case 19-00195-SMT    Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                            Document Page 27 of 40


 in fact entered into by fraud.

      In any event, the debtor has not provided evidence of fraud.

 The Settlement Agreement and Release was negotiated with the

 debtor’s attorney.      The debtor and her attorney had both been put

 on notice that the Note was lost when National Home Investors had

 filed its motion to amend the complaint on October 28, 2014,

 several months before the debtor executed the Settlement

 Agreement and Release on January 17, 2015.           Capital Ventures was

 not hiding anything from the debtor, or debtor’s counsel.

      Moreover, the issue of whether Capital Ventures is the

 holder of the Note with the right to enforce it is an issue that

 the bankruptcy court has inherent authority to abstain from

 hearing under 28 U.S.C. § 1334(c)(1).          This is a matter of state

 law, for which a state proceeding is pending, and as a matter of

 comity and judicial economy, it makes more sense for a Florida

 court to decide the issue of whether Capital Ventures is the

 holder of the Note under Florida law, than for a bankruptcy

 court, sitting in the District of Columbia, to decide that same

 issue.   The debtor can raise any defenses or claims concerning

 the validity of Capital Ventures claim to be the holder of the

 Note in the state court.

            3.      The Argument that the Loan Modification Agreement
                    is Ineffective Without Ronnie Having Joined in the
                    Agreement is an Irrelevant Red Herring.

      In her reply to the opposition to her Motion to Stay, the


                                       27
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 28 of 40


 debtor argues that because Ronnie never quitclaimed his interest

 in the Property to her, the Loan Modification Agreement is

 ineffective.   She argues that modifying the Note could only be

 effective if Ronnie joined in the Loan Modification Agreement.

 This argument is a red herring and frivolous because it fails to

 set forth any basis for setting aside the conclusions discussed

 above:

            (1) The argument has no impact on the analysis under 11

      U.S.C. § 362(d)(1) (concluding that cause exists to lift the

      stay because no bankruptcy purpose would be served by

      keeping the stay in place).          Similarly, the argument has no

      impact on the analysis under 11 U.S.C. § 362(d)(2)

      (concluding that there is no equity in the Property and that

      the debtor has not shown that the Property is necessary for

      an effective reorganization).

            (2) To the extent that the debtor argues that under

      state law, Capital Ventures is not entitled to enforce the

      Note against Ronnie’s interest in the Property, that

      argument is irrelevant.       Capital Ventures only needed relief

      from the stay to prosecute the prepetition foreclosure

      action against the debtor (an act otherwise stayed by 11

      U.S.C. §§ 362(a)(1) and 362(a)(6)) and to enforce the

      Mortgage against the debtor’s interest in the Property (an

      act otherwise stayed by 11 U.S.C. § 362(a)(4)) because the


                                      28
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 29 of 40


      debtor’s interest in the Property is property of the estate

      under 11 U.S.C. § 541(a)(1)).        For reasons set forth above,

      relief from the stay imposed by those provisions was clearly

      warranted, and no other provision in § 362(a) barred

      pursuing the foreclosure action against the Property.              The

      result is that nothing in § 362(a) bars Capital Ventures

      from pursuing its foreclosure action against Ronnie or

      enforcing its lien against Ronnie’s interest in the

      Property.     First, §§ 362(a)(1) and 362(a)(6) barred suing

      the debtor to collect the debtor’s debt in the foreclosure

      action but they do not bar suing Ronnie as a co-defendant in

      that action.     Patton v. Bearden, 8 F.3d 343, 349 (6th Cir.

      1993).   Similarly, § 362(a)(4) barred enforcing the Mortgage

      against the debtor’s interest in the Property (which became

      property of the estate under 11 U.S.C. § 541(a)), but it

      does not bar enforcing the Mortgage against Ronnie’s

      interest in the Property.

            (3) Even if the Loan Modification Agreement and the

      Settlement Agreement and Release were ineffective as to

      Ronnie, they are not ineffective as to the debtor with

      respect to the provision treating Capital Ventures as the

      holder of the Note.      Nothing in the debtor’s argument alters

      the court’s conclusions regarding Capital Ventures’ having

      standing to seek to pursue an action against the debtor to


                                      29
Case 19-00195-SMT    Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                            Document Page 30 of 40


      enforce the Note.

            (4) The debtor’s argument disregards that although

      Ronnie may still retain an interest in the Property of

      record, he is under an obligation to quitclaim the Property

      to the debtor, and Ronnie can be viewed in the foreclosure

      action as no longer having an interest in the Property.

      Moreover, the enforceability of the Mortgage against both

      the debtor’s and Ronnie’s interests in the Property is a

      state law issue that ought to be adjudicated in the state

      court foreclosure action, the only issue in the bankruptcy

      court being whether relief from the stay is appropriate to

      permit Capital Ventures to seek to show in state court that

      it is entitled to foreclose.

            (5) The co-debtor stay of 11 U.S.C. § 1301 applies to

      seeking to collect the Note obligation from Ronnie.

      However, Capital Ventures is entitled to relief from the co-

      debtor stay because, within the meaning of § 1301(c)(2),

      “the plan filed by the debtor proposes not to pay such

      claim.”3      Whether, as a matter of state law, Capital

      Ventures is entitled to enforce the Note and Mortgage

      against Ronnie’s interest in the Property is irrelevant to


      3
          The codebtor stay was enacted, not to protect codebtors,
 but to prevent creditors from circumventing the automatic stay by
 putting indirect pressure on the debtor through her codebtor.
 Morris v. Zabu Holding Company, Inc. (In re Morris), 385 B.R.
 823, 829 n.8 (E.D. Va. 2008).

                                       30
Case 19-00195-SMT    Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                            Document Page 31 of 40


      whether relief from the co-debtor stay is appropriate.

            4.      Capital Ventures’ Failure to File a Proof of Claim
                    Does Not Bar it From Seeking Relief From the
                    Automatic Stay.

      The debtor’s argument that because Capital Ventures failed

 to file a proof of claim, it had no right to pursue its Motion

 for Relief From Stay was frivolous.         As I noted in my oral

 decision, a creditor is not required to file a proof of claim in

 order to look to its lien to satisfy its claim.            In re Tarnow,

 749 F.2d 464, 465 (7th Cir. 1984).         Upon failing to file a proof

 of claim, a secured creditor is not barred under the Bankruptcy

 Code from seeking relief from the automatic stay: nothing in 11

 U.S.C. § 362(d) requires that a creditor have filed a proof of

 claim in order to obtain relief from the automatic stay pursuant

 to either § 362(d)(1) or § 362(d)(2).          The court in In re Hogan,

 346 B.R. 715, 723 (Bankr. N.D. Tex. 2006), held:

      This court recognizes that the holder of a secured claim
      has the option of relying solely on its lien in
      satisfaction of debtor’s indebtedness and to therefore
      opt to decline to file a proof of claim if the secured
      creditor wants no distribution under a proposed plan.
      This court also acknowledges that, “[a] non-filing
      secured creditor who is not provided for under a plan is
      nevertheless bound to the terms of a plan in the sense
      that it is subject to the automatic stay....” In re Lee,
      182 B.R. 354, 358 (Bankr. S.D. Ga. 1995). “[A] Chapter
      13 debtor cannot remain in possession of a secured
      creditor’s collateral during the pendency of its plan
      where the debtor’s plan makes no provision for the
      creditor’s value of its security and where the sole
      reason for the disallowance of the creditor’s secured
      claim was the creditor’s failure to file a timely proof
      of claim.” In re Lee, 182 B.R. 354, 357 (Bankr. S.D. Ga.
      1995); Southtrust Bank of Alabama v. Thomas (In re

                                       31
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 32 of 40


      Thomas), 91 B.R. 117, 123 (N.D. Ala. 1988), aff’d 883
      F.2d 991 (11th Cir. 1989). In In re Thomas, the district
      court, affirmed in a one sentence conclusion by the
      Eleventh Circuit, declared

            [Section] 1327(a) does not bar a secured
            creditor from seeking relief from stay where
            the creditor’s claim is not provided for in
            the plan, the Chapter 13 debtor has minimal
            equity in the collateral, and the sole reason
            for disallowance of the creditor’s claim is
            the creditor’s failure to file a timely proof
            of claim.

      Id. at 357–58.

      The debtor relies on a discussion in 15 Collier on Bakruptcy

 ¶¶ 13-401.06, p. 13-401-14; 401.07, p. 13-401-15; and 302.08[1]

 n. 9, p. 13-301-16 (14th ed.), a discussion (not carried forward

 in the current edition of Collier on Bankruptcy) that was based

 on two rules under the old Rules of Bankruptcy Procedure

 developed under the Bankruptcy Act, and temporarily in force

 after the Bankruptcy Code was initially enacted into law.             Those

 rules are no longer in force, and thus the discussion in the 14th

 edition of Collier on Bankruptcy is no longer pertinent.              One of

 the rules, Rule 13-401(d), provided:

      (d) Relief from Stay. – On the filing of a complaint by
      a creditor who has timely filed his claim or who is
      secured by an estate in real property or chattels real
      seeking relief from a stay provided by this rule, the
      bankruptcy court shall, subject to the provisions of
      subdivision (e) of this rule, set the trial for the
      earliest possible date, and it shall take precedence over
      all matters except older matters of the same character.
      The court may for cause shown, terminate, annul, modify,
      or condition such stay. A party seeking continuation of
      a stay against lien enforcement shall show that he is
      entitled thereto.

                                      32
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 33 of 40


 Unlike this old rule, the current Federal Rules of Bankruptcy

 Procedure include no provision setting the filing of a proof of

 claim as a condition to the right to seek relief from the

 automatic stay.4

      The other rule, Rule 13-302(e)(1) of the old Rules of

 Bankruptcy Procedure, required secured creditors to file a proof

 of claim, prior to the conclusion of the first meeting of

 creditors, regardless of whether the debtor listed the creditor

 in a Chapter XIII Statement.       That rule, however, addressed only

 the creditor’s rights for purposes of voting and distribution in

 the Chapter XIII case.      As in the case of current Fed. R. Bankr.

 P. 3002(a), Rule 13-302(e)(1) did not address whether, when that

 rule applied to a creditor’s claim, failure to file a claim

 precluded the creditor from seeking relief from the automatic

 stay.5

      The Bankruptcy Code, the law today, provides under § 362(d)


      4
         Under Chapter XIII of the Bankruptcy Act, a claim secured
 by real property could not be dealt with by a Chapter XIII plan,
 and Rule 13-401(d) provided for seeking stay relief by a
 “creditor who has timely filed his claim or who is secured by an
 estate in real property or chattels real.” (emphasis added.)
 Unlike Chapter XIII of the Bankruptcy Act, Chapter 13 of the
 Bankruptcy Code permits a plan to address a claim secured by real
 property. However, nothing in the Bankruptcy Code (specifically,
 in 11 U.S.C. § 362(d)) or the Federal Rules of Bankruptcy
 Procedure contemplates that filing a proof of claim is a
 prerequisite to pursuit of relief from the automatic stay.
      5
         Nor does current Fed. R. Bankr. P. 3002 (governing filing
 proofs of claim) bar seeking relief from the automatic stay when
 the creditor fails to file a timely proof of claim.

                                      33
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 34 of 40


 that:

      On request of a party in interest and after notice and a
      hearing, the court shall grant relief from the stay provided
      under subsection (a) of this section, such as by terminating,
      annulling, modifying, or conditioning such stay.

 The current law makes no provision regarding the filing of a

 proof of claim as a predicate to seeking relief from the

 automatic stay.    It only requires that a party in interest may

 seek relief from the automatic stay, and as already discussed

 above, Capital Ventures is a party in interest.

      The debtor makes a great deal out of the fact that Fed. R.

 Bankr. P. 3002(a) was amended to require all parties, including

 secured creditors, to file a proof of claim.          However, Rule 3002

 does not say anything about whether a secured creditor is barred

 from seeking relief from the automatic stay if it fails to file a

 proof of claim.    The Advisory Committee Note explained

 “[s]ubdividion (a) is amended to clarify that a creditor,

 including a secured creditor, must file a proof of claim in order

 to have an allowed claim.”       As explained in 4 Collier on

 Bankruptcy ¶ 502.01 (16th ed. 2019):

      Section 502 is important because it provides the rules
      for determining allowability. Holders of allowed claims
      may receive distributions in chapter 7 cases or under
      confirmed plans in chapter 9, 11, 12, and 13 cases. Only
      holders of allowed claims may vote on chapter 11 plans
      under section 1126. A claim holder’s right with respect
      to a proposed plan are measured by the allowed amount of
      its claim under sections 943, 1129(b), 1225 and 1325 of
      the Bankruptcy Code. Thus, the process of allowing and
      disallowing claims is an essential part of the bankruptcy
      process.

                                      34
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 35 of 40


 Throughout the Bankruptcy Code are provisions that permit only

 holders of allowed claims to participate in certain aspects of

 the bankruptcy process.      There is no statute that limits seeking

 relief from the automatic stay to holders of an allowed claim.

 As already discussed, any “party in interest” may seek relief

 from the automatic stay.

      Moreover, Rule 3002(a), consistent with 11 U.S.C. § 506(d),

 recognizes that a lien is not invalidated merely because the

 creditor did not file a proof of claim.         This means that such a

 secured creditor retains all the rights that the secured creditor

 enjoyed under nonbankruptcy law (unless the creditor’s lien is

 altered through an avoidance power or by the terms of a confirmed

 plan).

      Only two cases that the debtor relies upon, Citizens and

 Southern National Bank v. Rebuelta (In re Rebuelta), 27 B.R. 137

 (Bankr. N.D. Ga. 1983), and In re Montgomery, 39 B.R. 541 (Bankr.

 E.D. Pa. 1984), concluded that a secured creditor’s failure to

 file a proof of claim prohibited it from seeking relief from the

 automatic stay.6    Those decisions were in error.

      They relied on the above-mentioned discussion in Collier on

 Bankruptcy (14th ed.) regarding old Rules          13-302(e)(1) and 13-

 401(d).   Those rules were adopted when the Bankruptcy Act was the


      6
         The other cases cited by the debtor focus on a secured
 creditor’s right to distribution under a confirmed plan, when the
 creditor has failed to file a proof of claim.

                                      35
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 36 of 40


 controlling bankruptcy statute.        However, Rebuelta and Montgomery

 were cases under the Bankruptcy Code.         Rules 13-302(e)(1) and 13-

 401(d) were plainly invalid in cases under the Bankruptcy Code to

 the extent that they imposed such a bar as nothing in the

 Bankruptcy Code treats failure to file a proof of claim as

 barring seeking relief from the stay under 11 U.S.C. § 362(d).7

 Being inconsistent with 11 U.S.C. § 362(d), Rebuelta and

 Montgomery were clearly in error in precluding a creditor’s

 obtaining relief from the automatic stay, in a case under the

 Bankruptcy Code, when the creditor failed timely to file a proof

 of claim.

      In any event, Rebuelta and Montgomery clearly ceased to be


      7
         Even in cases under the Bankruptcy Act, Rules 13-
 302(e)(1) and 13-401(d) had no validity in barring a creditor’s
 seeking relief from the automatic stay when the creditor failed
 timely to file a proof of claim. Nothing in the Bankruptcy Act
 suggested that in adopting a rule imposing an automatic stay
 under the Rules of Bankruptcy Procedure, the rule could properly
 bar relief from that stay if a creditor (for whom cause existed
 warranting relief from the stay) failed to file a proof of claim.
 See In re Hines, 20 B.R. 44, 49 (S.D. Ohio 1982) (holding that
 “the right of a secured creditor to seek adequate protection is
 not defeated by the procedural requirements of [Rule 13-
 302(e)(1)].”). See also In re Simmons, 765 F.2d 547, 559 n.19
 (5th Cir. 1985) (viewing Rule 13-302(e)(1) has having no impact
 on the enforceability of a lien, and citing In re Hines with
 approval). Moreover, barring a creditor’s seeking adequate
 protection of its secured claim would be inconsistent with the
 observation in United States v. Sec. Indus. Bank, 459 U.S. 70, 75
 (1982), that “[t]he bankruptcy power is subject to the Fifth
 Amendment’s prohibition against taking private property without
 compensation. Louisville Joint Stock Land Bank v. Radford, 295
 U.S. 555, 55 S.Ct. 854, 79 L.Ed. 1593 (1935).” Putting an
 injunction in place but not allowing relief from that injunction
 to be sought is not what Congress intended.

                                      36
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20    Desc Main
                           Document Page 37 of 40


 of any precedential value once Rules 13-302(e)(1) and 13-401(d)

 were no longer in force as in this case.         Upon those rules

 ceasing to be in effect, no rule or statutory provision contained

 a bar, based on a creditor’s failure to file a proof of claim, to

 that creditor’s seeking relief from the automatic stay.               This is

 particularly true after 11 U.S.C. § 506(d) was amended in 1984 to

 clarify in § 506(d)(2) what was already the law, namely, that a

 lien is not void based on disallowance of the claim for failure

 to file a timely proof of claim.8

      With its lien remaining unaffected by the failure to file a

 proof of claim, Capital Ventures was entitled to relief from the

 automatic stay based upon its having shown an entitlement to such

 relief under 11 U.S.C. § 362(d)(1) or 11 U.S.C. § 362(d)(2).

      B.    The Debtor has Not Shown Irreparable Harm if the Stay
            Pending Appeal is Not Granted.

      The debtor asserts that she will be irreparably harmed

 should a stay pending appeal not be granted because the

 foreclosure would proceed and the debtor would lose all “adequate

 remedy at law.”    However, if the foreclosure is inappropriate,

 the debtor has all the protections afforded her by nonbankruptcy


      8
         Such a lien continues unaffected, subject, however, to
 any confirmed plan that modifies the rights of the lienholder or
 to any avoidance powers of a trustee. Here, the debtor’s
 proposed Plan does not set forth a modification of the rights of
 the lienholder; the trustee has not sought to avoid the lien; and
 nothing in the avoidance provisions in Chapter 5 of the
 Bankruptcy Code provides a basis, in any event, for avoidance of
 the lien.

                                      37
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 38 of 40


 law in a nonbankruptcy forum to stop an inappropriate foreclosure

 from happening.    If Capital Ventures indeed does not have a right

 to foreclose on the property, then the debtor can raise any

 defenses the debtor may have against a foreclosure on her real

 property, including Capital Ventures’ alleged lack of standing,

 in Capital Ventures’ foreclosure action in the state court.              With

 these protections in place, the debtor has not shown that there

 will be irreparable harm if the court should deny the stay

 pending appeal.

      C.    The Debtor Has Not Shown an Absence of Harm to Others
            if the Stay Pending Appeal is Granted.

      If the stay pending appeal should be granted, Capital

 Ventures would be further delayed in pursuing its remedies, a

 foreclosure action, in collecting any debt it may be owed.              Based

 on the time value of money (a dollar paid today is worth more

 than a dollar paid years later), it is obvious that Capital

 Ventures would be harmed by its being stayed from proceeding to

 pursue foreclosure.     Paying interest that accrues on a note is a

 way of assuring that a creditor will receive the present value of

 its claim.   However, as already discussed above, there is no

 equity in the Property from which future interest accruing on the

 Note will be paid.     The debtor has not sought to address paying

 the Note under a Chapter 13 plan.         The delay caused by the stay

 is unnecessary for purposes of administration of the debtor’s

 proposed Plan and only causes more harm to Capital Ventures in

                                      38
Case 19-00195-SMT   Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                           Document Page 39 of 40


 delaying its obtaining an adjudication of its rights under the

 Note and the Mortgage.

      D.    The Public Interest Weighs in Favor of Denying a Stay
            Pending Appeal.

      The public interest weighs in favor of denying a stay

 pending appeal.    Whether Capital Ventures is indeed the holder of

 the Note entitled to enforce the Note is a state law issue.              As

 evidenced by 11 U.S.C. § 1334(c)(1), in the interest of comity

 and based on respect for Florida law, it is in the public

 interest to allow that issue to be decided in the pending

 foreclosure action in the Florida state court, unless there is a

 bankruptcy reason to keep the automatic stay in place.            The

 debtor’s proposed Plan is not proposing to pay the Note, and with

 the debtor having no equity in the Property that might be

 realized for the benefit of the bankruptcy estate, there is no

 bankruptcy reason to keep the automatic stay in place.            The

 public interest weighs in favor of allowing a secured creditor to

 pursue foreclosure in state court when there is no bankruptcy

 reason to keep the automatic stay in place.

                                      IV

                                 CONCLUSION

      For all these reasons, a stay pending appeal is clearly

 unwarranted.   It is

      ORDERED that the debtor’s Motion to Stay Court’s October 2,

 2019 Order Pending Appeal and for an Immediate Administrative

                                      39
Case 19-00195-SMT                                                                                  Doc 128 Filed 11/08/19 Entered 11/08/19 16:12:20   Desc Main
                                                                                                          Document Page 40 of 40


 Stay (Dkt. No. 99) is DENIED.

                                                                                                                               [Signed and dated above.]

 Copies to: Debtor (by hand-mailing unless she has succeeded in
 becoming entitled to e-notification of filings); recipients of e-
 notifications of filings.




 R:\Common\TeelSM\TTD\Orders\Appeals\Order_deny motion for stay appending appeal_Jeannie Quinteros_v21.wpd
                                                                                                                     40
